Order, Family Court, New York County (Rhoda J. Cohen, J.), entered on or about May 27, 2009, which directed that DNA testing be performed on petitioner and the subject child in connection with petitioner’s unopposed paternity petition, unanimously reversed, on the law, without costs, further dissemination of any results of testing performed pursuant to the order hereby prohibited, and the matter remanded to Family Court for a hearing on whether DNA testing would be in the best interests of the child. Appeal from order, same court and Judge, entered on or about June 25, 2009, which denied a motion by the attorney for the child to vacate the aforesaid order and enter an order of filiation declaring petitioner to be the child’s legal father, unanimously dismissed, without costs, as academic.
The court erred in ordering DNA testing without first conducting a hearing to determine whether DNA testing would be in the child’s best interests (see Family Ct Act § 532 [a]; Matter of Shondel J. v Mark D., 7 NY3d 320, 329-330 [2006]; Matter of Darlene L.-B. v Claudio B., 27 AD3d 564 [2006]). We find the existing record too fragmentary to permit the conclusion that *517DNA testing would not be in the child’s best interests. Concur— Andrias, J.P., Catterson, Ren wick, DeGrasse and ManzanetDaniels, JJ.